Citation Nr: 0908222	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  03-35 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from October 1942 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's application to 
reopen a claim for service connection for residuals of a back 
injury.  The veteran testified before the undersigned at a 
hearing held at the RO in October 2004.  In a decision dated 
in January 2005, the Board reopened the claim, and remanded 
the case for additional development and de novo 
consideration.


FINDINGS OF FACT

1.  The veteran sustained a back injury in service but an 
examination at separation specifically found no chronic 
residuals to be present.

2.  A chronic back disability was not shown in service, or 
for many years thereafter, and is unrelated to a back injury 
in service.  


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The veteran's previously denied claim was reopened by a Board 
decision dated in January 2005.  Subsequently, in a letter 
dated in February 2005, prior to the merits adjudication of 
the reopened claim, the RO advised the claimant of the 
information necessary to substantiate the claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was informed of the specific types 
of evidence he could submit which would be pertinent to his 
claim, and advised that it was still his responsibility to 
support the claim with appropriate evidence.  In December 
2006, he was again provided with this information, as well as 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This VCAA-
compliant notice, provided in a single document, was followed 
by readjudication of the claim in a September 2008 
supplemental statement of the case.  Therefore, any timing 
defect in the failure to provide complete notice prior to the 
initial January 2002 adjudication of the veteran's claim was 
harmless error.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran was provided with a VA examination in July 2008.  
Service treatment records are of record, and additional 
attempts to obtain other records met with the response in May 
2005 that clinical records were unavailable, due to the fire 
in the records repository in 1973.  Morning reports were also 
unavailable, although such records would not likely be of 
assistance, since they would not contain any specific 
findings, and it is already established that the veteran had 
a back injury in service.  Hence, further attempts to obtain 
such records would be futile.  Identified VA treatment and 
private medical records have been obtained, and the veteran 
has stated that no other records of private treatment he 
received after service are available.  At his hearing, he 
testified that he was not aware of any other evidence that 
was relevant to his claim.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for Residuals of a Back Injury

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, if the disability was manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If there is no showing 
of a chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

With respect to the first element, private and VA medical 
records dated from March 2000 to July 2008 show that the 
veteran has a chronic lumbosacral spine disability, with 
diagnoses primarily of degenerative disc disease, spinal 
stenosis, degenerative joint disease, and a pars defect with 
spondylolisthesis.  As to the second element, although 
service treatment records do not show treatment for a back 
injury, on the separation examination in January 1946, a 
history of a back injury in 1942 was reported.  He reported 
that he had lower back pain in 1942 and was in a hospital for 
two weeks.  He reported that his back was painful on lifting.  
Whether there were X-ray reports was unknown.  Examination 
was negative.  It was concluded that there was no disability 
incurred in the line of duty, because clinical findings did 
not substantiate the claim of present disability.  Thus, in-
service injury is shown, but the disability is not shown to 
have been chronic in service, and, therefore, post-service 
evidence of continuity of symptomatology is required.  
38 C.F.R. § 3.303.  

Thus, as an in-service injury has been shown, and the veteran 
has current disability, the remaining element for 
consideration is whether there is a nexus to service, which 
requires medical evidence.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (medical evidence is required to establish a 
link between a current disability and symptoms that began in 
service and continued to the present).  In this regard, the 
appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

After service, the earliest medical evidence of record of a 
back condition is on an X-ray of the lumbosacral spine in 
March 2000, which disclosed degenerative disc disease from 
L2-S1, with changes most marked at L5-S1, with vacuum disc 
phenomenon, and bilateral pars defects with second degree 
spondylolisthesis at L5-S1.  A private orthopedic evaluation 
in October 2000 noted that the veteran stated that when he 
was in the military a long time ago, he fell and felt that he 
hurt his back.  He had been having occasional back pain and 
occasional leg pain until about four days ago, when, while 
working at his farm, he began experienced excruciating back 
pain along with anterior thigh pain.  A magnetic resonance 
imaging study (MRI) at that time showed that the veteran had 
significant spondylolisthesis of L5 on S1 and also multiple 
degenerative disc changes.  It was noted that he had been 
experiencing chronic back and leg pain for many years, which 
had been suddenly exacerbated over the last four days.  
Subsequent VA and private medical evidence shows the 
continued presence of a low back disability.

In addition to these medical records, the veteran has 
provided written statements and testimony regarding his in-
service injury, and the presence of symptoms since that 
injury, and he has submitted numerous lay statements on his 
behalf.  In a statement dated in September 2001, the 
veteran's wife said she could verify that the veteran was 
injured in World War II affecting his back and that his back 
had gradually worsened.  She said that directly after his 
service discharge the veteran had to have shots in his back 
for pain and that as he aged, the pain had become more 
severe.

In a statement dated in October 2001, the veteran reported 
that his back injury occurred while he was stationed at Camp 
Smyrna, Tennessee.  He stated that he was on the mail call 
detail and when there was heavy snow and ice on the ground, 
he fell while carrying a heavy mailbag to a truck.  He said 
that he fell flat on his back and hit so hard it knocked his 
breath away, and he had to lie on the ground for a while 
before he could get up.  He stated that he was taken to the 
hospital where he stayed several days.  He said he was given 
physical rehabilitation and was sent back to his squadron, 
but had to do very light work.  He said his back hurt 
constantly and that he would go on sick call where they gave 
him pain pills.  The veteran said he stayed in service for 
three years but that after discharge he worked very little 
during the first year because he was unable to do any work.  
He stated that he then went to work in a furniture store as a 
sales person and was promoted to manager.  He said that he 
could not lift anything and hired others to do that kind of 
work.  He stated that he eventually bought the store but 
later sold it because his back hurt constantly.  He reported 
that he then went into the chicken business in which he hired 
several people to do the physical work, which he could not do 
himself because of pain.

In a statement dated in October 2001, a friend of the veteran 
said that he was a lifetime friend of the veteran.  The 
friend said that he could verify that before entering the 
service, the veteran had no health problems.  The friend said 
he was familiar with the fact that the veteran had a back 
injury in service and could remember that after service Dr. 
Harry Hutchins had gone to the veteran's home to administer 
shots for his back pain.  The friend said that he could 
attest to all of his statements.

In a letter dated in October 2001, a former employee of the 
veteran stated that he worked for the veteran from 1947 to 
1949 and was aware that the veteran had a back injury in 
service and could verify that the veteran sustained permanent 
injury.

In an October 2001 letter, a friend of the veteran said she 
was familiar with the veteran's back injury during service.  
She stated that her husband was employed with the veteran 
from 1950 to 1955.

In a letter dated in September 2001, two former employees of 
the veteran who worked for him during the 1960s stated they 
could verify that the veteran had back problems during the 
time they worked for him and could verify that he had back 
problems since then and was currently still having those 
problems with his back.

In a letter dated in October 2004, the veteran's wife 
reported that she had known the veteran most of her life, had 
gone to high school with him, and married him in November 
1942.  She said that at that time he was healthy and had no 
back ailments.  She stated that in the early part of 1943 the 
veteran was injured from a fall on ice when working on a mail 
detail in service.  She said that after service he ran a 
small furniture store but had workers to do the heavy 
lifting.  She said that she had helped him make a living most 
of their married life and that he currently took pain 
medicine from VA for his back and had often had to have shots 
for the pain in his back.

In a letter dated in October 2004, the veteran's son stated 
that as far back as he could remember the veteran had had to 
hire people help him with lifting or any type of heavy work.  
The son stated that the veteran's back pain often caused him 
to use a walker or cane and impaired his ability to work.

In a letter dated in October 2004, the veteran's daughter 
stated she was born in 1947 and is the veteran's oldest 
child.  She said that as far back as she could remember her 
father had had trouble with his back.  She stated that he 
could not lift heavy items, could not participate in sports 
and was restricted in traveling because it was painful to sit 
in one position or to walk any distance.  She said that 
because of his injury in service, the veteran had been 
limited in many activities through life.

At the October 2004 hearing before the undersigned, the 
veteran testified that while in service he slipped and fell 
on ice and snow while carrying big bags of mail.  He 
testified that he was taken to the hospital but did not 
recall how long he stayed there.  He testified that after 
that when he would bend in certain ways he had severe back 
pain and would go on sick call and was given some kind of 
pain pills.  The veteran testified that during service he had 
officers who would give him easy jobs involving paperwork.  
The veteran testified that he had continued to have the same 
kind of back pain since service.

The veteran testified that after service he got treatment, 
including shots, from Dr. Harry Hutchins who is now deceased 
and whose records are not available.  The veteran testified 
that after service he was unable to do any lifting in his 
furniture store and had to hire others to do that work and 
had to hire people to do work on the chicken and egg farm he 
owned later.  The veteran testified that he had had back 
problems over the years since service but had no back injury 
since service.  He testified that a Dr. Kalson now told him 
he had two places in his back and that one of them was an old 
injury.  The veteran testified that Dr. Kalson said that this 
could or could not have been caused by the fall in service.  
The veteran testified that he had submitted evidence from Dr. 
Kalson and other doctors from whom he received current 
treatment.  

Statements were received in March 2005 from a former 
receptionist/nurse/x-ray technician and the surviving spouse 
of a deceased chiropractor who both recalled that the 
chiropractor had treated the veteran in the 1950's and 
1960's.  

After service, the earliest medical evidence of a back 
condition is the March 2000 X-ray report, 54 years after the 
veteran's separation from service.  While he filed service 
connection claims in 1946 and in 1985, all he said on those 
occasions was that he had sustained a back injury in service.  
The lay statements (including the veteran's) which provided 
descriptions of the injury and subsequent symptoms were all 
dated in 2001 and later, at least 55 years after service.  
The probative value of these statements must be considered in 
light of the difficulties inherent in accurately recollecting 
events which have occurred so many years earlier.  Moreover, 
there must be medical evidence of a nexus.  

As to medical evidence of a nexus between the in-service 
injury and current back disability, M. Kalson, M.D., wrote, 
in February 2004, that the veteran had chronic back and right 
leg pain, which he had treated since 2001.  He felt that the 
veteran's back condition was as likely as not caused from a 
fall in the military service.  

J. Tootle, M.D., wrote, in February 2007, that his medical 
records only dated to 1999.  He said the veteran had a 
history of lumbar spine pain following a fall while he was on 
active duty during World War II.  He said that this injury 
may contribute to his present disability.  

On a VA examination in July 2008, the physician examined the 
veteran and reviewed claims file, the veteran's military 
records and his VAMC clinical file.  He noted that the 
claimed in-service injury was documented.  He noted that the 
claims file had evidence of back pain over the past ten 
years.  The veteran stated that during 1942 he slipped on ice 
and fell, injuring his back.  He was admitted to the hospital 
for a couple of weeks and then discharged and returned to 
service.  He said that he had back pain from time of time 
after that but was able to serve in the Far East.  He said 
that his back had hurt him from time to time ever since his 
military days.  He had sought medical attention over the past 
ten years.  He had spent 20 years after service running a 
furniture store; 20 years running a chicken farm; and 20 
years in retirement.  During his active career he was able to 
carry out his duties reasonably well, and could not recall 
having ever been off work for his back problems.  Physical 
examination disclosed limitation of motion.  

The examiner concluded that there was no question that the 
veteran had a back injury during service.  He was seen at the 
time of discharge and although it was noted that he did have 
a back condition there was no evidence of any active 
pathology and no disability was awarded.  Over the years he 
had worked in the furniture injury and as a farmer and had 
been able to carry out these activities reasonably well.  It 
appeared that over the last 10 or 15 years, his back had been 
acting up.  He judged that by clinical examination, history, 
and on X-ray, the veteran had moderate back involvement, 
which was what would be expected in an individual of the 
veteran's age of 86 years.  Hence, it was less likely than 
not that the back injury he sustained during service was 
producing the low back condition that he had at the present.  
It was noted that he had spondylolisthesis due to a pars 
defect, which was not the sort of thing that would occur 
slipping on ice and that the pars defect was a congenital 
problem that had nothing to do with military service.  The 
vacuum disc and bulging discs found on the MRIs done over the 
last few years related to degenerative joint disease and were 
not specific findings that would occur following a fall on 
ice 60 years earlier.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In the recent case of Nieves- Rodriguez v. Peake, No. 06-312 
(U.S. Vet. App. Dec. 1, 2008), the Court held that a claims 
file review, as it pertains to obtaining an overview of a 
veteran's medical history, is not a requirement for private 
medical opinions.  A review of the claims file by a VA 
examiner, without more, does not automatically render the VA 
examiner's opinion competent or persuasive since the claims 
file is a tool to assist in familiarity for the physician 
with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as there are other 
means by which a physician can become aware of critical 
medical facts, such as a history of treating the veteran for 
an extended period of time and/or reviewing pertinent medical 
literature.  The relevant focus is not on whether the 
clinician had access to the claims file, but instead on 
whether the clinician was "informed of the relevant facts" 
in rendering a medical opinion.  Thus, when VA refers to 
facts obtained from review of the claims file as a basis for 
crediting one expert opinion over another, it is incumbent 
upon VA to point out those facts and explain why they were 
necessary or important in forming the appropriate medical 
judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the 
process of formulating a medically valid and well-reasoned 
opinion.  The Court further held that a medical opinion that 
contains only data and conclusions is not entitled to any 
weight and a review of the claims file cannot compensate for 
lack of the reasoned analysis required in a medical opinion, 
which is where most of the probative value of a medical 
opinion comes is derived.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In sum, in Nieves- Rodriguez, the 
Court indicated that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.  

The VA examiner reviewed the file and the available medical 
records, and provided an opinion which included a detailed 
history provided by the veteran.  The examiner concluded that 
the veteran's current disability was less likely than not 
related to the in-service injury, because it was commensurate 
with what would be expected in an individual of his age; the 
pars defect was congenital and unrelated to service; the 
spondylolisthesis (caused by the pars defect) was not 
something that would occur in the type of injury sustained by 
the veteran; and that the other findings were not specific to 
such an injury.  

Dr. Tootle stated that his fall may have contributed to his 
present disability, but he said that he only had records 
since 1999.  Moreover, the possibility that a condition 
"could have" been present is not sufficient to raise a 
reasonable doubt.  See Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim).

Dr. Kalson, who said that the condition was as likely as not 
due to a fall in service, did not provide any explanation for 
his conclusion, and the records of his treatment of the 
veteran which have been provided do not refer to the in-
service injury, but rather to the findings obtained in 2001.  
As noted above, a medical opinion that contains only data and 
conclusions is not entitled to any weight.  See Nieves-
Rodriguez, supra.  

Thus, the only opinion which provided reasons and bases for 
the opinion, as well as a discussion of the facts and 
evidence upon which the opinion was based, was the VA 
examiner in July 2008.  The other opinions, while from 
doctors who had been treating the veteran, were speculative 
or conclusory, and also provided by physicians who had not 
treated the veteran until many years after service.  The 
claims file, in addition to these records of treatment many 
years after service, also contained the service treatment 
records, which included not only the history of the injury 
noted at separation, but the specific absence of positive 
findings at that time.  In addition to the other limitations, 
the opinions of Dr. Kalson and Dr. Tootle also failed to 
address this significant medical evidence.  Thus, the Board 
finds the VA examination opinion, which is the most 
comprehensive and detailed, and the only one to address the 
findings noted at separation, to be the most persuasive.  

For these reasons, the VA examination report of July 2008, 
when considered together with the absence of any positive 
medical findings at separation, or for many years after 
service, outweighs the other medical statements, which are 
conclusory or speculative, and the other relevant evidence of 
record, as discussed above.  Thus, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a back injury is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


